Reasons for Allowance
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the limitation of “wherein the second node is configured as an output voltage node in a forward mode for the power supply circuit” in view of the other limitations as called for in independent claim 1; the limitation of “during the first phase of the soft start operation, the first transistor, the third transistor, and the fourth transistor are configured to be turned off and the second transistor is configured to be turned on; and during the second phase of the soft start operation, the first transistor and the third transistor are configured to be turned on and the second transistor and the fourth transistor are configured to be turned off” in view of the other limitations as called for in independent claim 4; the limitation of “the fourth transistor is configured to be disabled during the first and second phases of the soft start operation for the power supply circuit” in view of the other limitations as called for in independent claim 5; the limitation of “the first transistor is coupled between a fourth node and the first node; the fourth node is configured as a first output voltage node for the power supply circuit in a reverse mode; and the second node is configured as an input voltage node for the power supply circuit in the reverse mode” in view of the other limitations as called for in independent claim 6; the limitation of “wherein the switched-mode power supply circuit is selectively configured as a divide-by-two charge pump in a forward mode” in view of the other limitations as called for in independent claim 8; the limitation of “wherein the second node is configured as an output voltage node in a forward mode for the power supply circuit” in view of the other limitations as called for in independent claim 18; the limitation of “during the first phase of the soft starting, turning off the first transistor, the third transistor, and the fourth transistor and turning on the second transistor; and during the second phase of the soft starting, turning on the first transistor and the third transistor and turning off the second transistor and the fourth transistor” in view of the other limitations as called for in independent claim 21; the limitation of “the first transistor is coupled between the first node and a fourth node; the fourth node is configured as a first output voltage node for the power supply circuit in a reverse mode; the power supply circuit further comprises a fifth transistor coupled between the fourth node and a fifth node; the fifth node is configured as a second output voltage node for the power supply circuit in the reverse mode; and the soft starting comprises: turning off the fifth transistor; turning on the first and second transistors to pull a first voltage at the first output voltage node up to a second voltage at the second node; and discharging the capacitive element” in view of the other limitations as called for in independent claim 24; and the limitation of “wherein the operating comprises configuring the switched-mode power supply circuit as a divide-by-two charge pump in a forward mode” in view of the other limitations as called for in independent claim 29.
Dependent claims 2, 3, 7, 9-17, 19, 20, 22, 23, 25-28, and 30 include the above-described allowable subject matter for being dependent on independent claims 1, 4-6, 8, 18, 21, 24, and 29.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979. The examiner can normally be reached Mon to Fri; 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah M Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849